FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Claims 10-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 APR 2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Specification
The substitute abstract is approved.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed by mentioning the barrel blocks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 1, line 25:  “the barrel block” is confusing - is this referring to the overall “blocked barrel block” or one of the recited “plurality of barrel blocks”?; in line 27, it appears --the respective-- should be inserted before “raw material reservoir” for clarity.  Also in line 25, “the barrel block is set to be equal” in what respect? - length, diameter, bore size, width, weight, etc.??

Claim Rejections - 35 USC 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
NOTE:  The claims are being treated on the merits to the extent they are understood and deemed definite.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as obvious over DE 2454785 in view of Anders (US 4423960).
DE 2454785 discloses the recited extruder and screw body as seen in the Figure including conveying portions 15, 16 arranged along a longitudinal direction of the screw body; passages 31, 32 in the screw body; barrier portions at 12 and between 15 and 27 arranged along a longitudinal direction of the screw body; a material reservoir 25; a 
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the barrel of DE ‘785 in the form of barrel blocks as disclosed by Anders for the purpose of enabling maintenance and/or replacement of individual segments of the barrel instead of the entire barrel and to enable the length of the barrel to inherently be increased (by adding blocks) or decreased (by removing blocks) as desired by one skilled in the art as a function of the L/D ratio of the extruder or the type of screw body employed in the extruder (col. 3, lines 32-41).
Claim 2:  DE ‘785 shows the conveying portions and barrier portions disposed along a longitudinal direction of the extruder screw.  The “can be” language in claim 2 is a conditional rather than a positively recited limitation and considered an inherent feature of Anders.
Claim 4:  the recited rotation of the screw, “pressure rise” and “temperature rise” recites no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, DE 2454785 in view of Anders discloses all of the recited structure (such as the reservoir) irrespective of the manner in which said structure is operated.  


APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Claim 6 is rejected under 35 U.S.C. 103 as obvious over DE 2454785 in view of Anders (US 4423960) as applied to claim 4 above and further in view of Kobayashi et al. (US 5804111).
DE 2454785 in view of Anders do not disclose the temperature sensor and pressure sensor.  Kobayashi et al. discloses an extruder 10 in Figure 5 that includes pressure sensors 60 and temperature sensors 62.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the extruder of DE ‘785 in view of Anders with pressure and temperature sensors as taught by Kobayashi et al. for the purpose of enabling control of extruder operations (such as feedback control of the drive motors 66 and 68) as a function of the sensed pressures and temperatures (col. 5, lines 61-68).




Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by amendment.  The scope of amended claim 1 is undetermined as explained above.  Barrels formed of barrel blocks placed end-to-end to form an extruder barrel of a desired length is well-known in the art from Kobayashi et al. and many other references in this art and classified in the CPC system.  
To further the prosecution, it is suggested Applicant focus on the paths in the screw body and how they are structurally oriented with respect to the barrier and conveyance portions (similar to the revisions made in one or more of the commonly assigned similar applications) and/or concentrate on unobvious aspects of the barrel blocks, whatever they may be.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.





Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  








/CHARLES COOLEY/Examiner, Art Unit 1774        
Ph:  571-272-1139                                                                                                                                                                                     

								





17 February 2021